Title: Enclosure: Memorial from Oliver Hartshorn, 8 June 1795
From: Hartshorn, Oliver
To: 


            
              
                [8 June 1795]
              
              To the Honorable the Justices of the Circuit Court of the United States held for and within the District of Massachusetts on the eighth day of June 1795.
              Humbly shews—Oliver Hartshorn of Boston in said District, Deputy Sheriff and under keeper of the Goal in Boston in said District, that by a law of the State of Massachusetts, he has been directed to take the custody of prisoners committed under the authority of the United States, but no adequate provision hath been made for their maintenance and support—That the State, he presumes, has neglected to make such provision, presuming that the United States would adopt some measure for that purpose.
              
              Your petitioner has hitherto, at his own expence, maintained the prisoners committed under the authority of the United States, relying that a due compensation would eventually be made—He therefore prays this Honorable Court to take this subject into consideration and grant such a recommendation to Congress of the merits of his claim as to your Honors may seem meet—and as in duty bound will pray.
              
                Oliver Hartshorn
              
            
            
              Prisoners hitherto committed under the authority of the United States—Samu[e]1 Rogers, committed Septr 6. 1794 and discharged Feby 18. 1795. under sentence of the Circuit Court. 23 weeks & four days. Joseph Hood, committed March 5th 1795—now confined. The prisoners who are committed under the authority off the State, your petitioner is allowed 10/ pr week for.
              
                The foregoing are true copiesAtt[es]t N. Goodale Clerk
              
            
          